The opinion of the Court, after a continuance, was drawn up by
"W f.stoN C. J.
The provisions of the law in respect to accounts in offset, stat. of 1821, c. 59, § 10, cannot he carried out, unless the parties having cross demands are identical. The party defendant is to recover the balance, if his demand proves to be greater than that of the plaintiff, in the same manner, as if he had brought an action therefor. One of the defendants has no interest in the account filed here, which overbalances the note sued ; and there would be no propriety in rendering judgment for that balance, in favor of both defendants. This is admitted ; and the counsel for the defendants claim therefore the allowance of the account only to the amount of the note. But the manifest intention of the statute was, to make an end of the whole matter, and not to split up the account, and leave the balance open to future litigation. This case is precisely like that of Walker v. Leighton & al. cited in the argument, where the offset, under a similar statute in Massachusetts, was disallowed. The claim of offset is not sustained ; and upon the facts agreed, there must be judgment for the plaintiff.